DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 196-207, in the reply filed on 29 July 2022 is acknowledged.
Claims 208-215 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2022.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1, 2, 8C, 9D, 9E, 11, 13, 17, 18, 19, 20B, and 20C.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The margins are not of proper size in Figure(s) 7, 8C, 8E, 9A, 9C, 9E, 9F, 9G, 10, 11, 13, 17, 18, 20A, 20B, and 20C.  See 37 CFR 1.84(g).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities:
The use of the term TWEEN (TWEEN 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 196-207 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, claim 196, the sole independent claim under consideration, is reproduced below.


    PNG
    media_image1.png
    444
    664
    media_image1.png
    Greyscale

As is evidenced above, claim 196 specifies that “wherein at least two nucleotides in the target binding domain are universal bases capable of binding to any base within the target nucleic acid”.  It is also noted that said claim specifies that “ the universal bases precede and follow the nucleotides corresponding to positions in the barcode domain”.  Applicant’s use of the definite article “the” has been construed as indicating that “the universal bases” that precede and succeed the “barcode domain” are the same universal bases identified as being part of the “target binding domain”. It is unclear as to how that the very bases that are an integral part of “a target binding domain” are also comprises as an internal component, the “barcode domain”.  It stands to reason that the “target binding domain” and the “barcode domain” are two separate regions of the claimed “sequencing probe”, however, by having “the universal bases precede and follow the nucleotides corresponding to positions in the barcode domain” would imply that the two regions are not continuous, but discontinuous, with nucleotides of one mixing with that of the other.  
In view of the above, claim 196 is confusing as to how each of the “the at least six attachment positions corresponds” to one nucleotide in the target binding domain.
Claim 196 is confusing as to how “said nucleic acid sequence of each position of the at least six attachment positions determines the position and identity of the corresponding one nucleotide in said target nucleic acid that is bound by said target binding domain”.  (Emphasis added)  Seemingly, each nucleotide in each of the “at least six attachment positions” is performing a function of determining.  As an initial point, it is noted that the elected invention is not drawn to any method, but rather to a product- “a sequencing probe”. It is less than clear as to just how such is to be performed.
Claim196 is indefinite with respect to just which compounds/compositions constitute the metes and bounds of “a synthetic backbone”.

Claims 197-206, which depend from claim 196, fail to overcome the above-identified issues and are similarly rejected.


Claim 198 is indefinite with respect to how the placement of the spacer relates to “the universal bases [that] precede and follow the nucleotides corresponding to positions in the barcode domain.”

Claim 201 is confusing as to how “each complementary nucleic acid molecule for each attachment position comprises a detectable label.”  It is less than clear if the “complementary nucleic acid molecule” is in reference to the “target nucleic acid” (claim 196, line 3) or some other molecule, including, but not limited to, a region of self complementarity, which could form a double-stranded stem or a hairpin loop.

Claim 207 recites the limitation "the barcode domain" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 201-207 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 201-206 have not been found to further limit claim 196 from which they depend.  While claim 196 is to “a sequencing probe”, it is noted that claims 201-206 are defining aspects of a “complementary nucleic acid molecule” that is capable of hybridizing to an attachment position of the claimed “sequencing probe”.  Such components, including those that can be hybridized to “five secondary nucleic acid molecules” (claim 204), are separate nucleic acid molecules.  Likewise, the aspect of the “secondary nucleic acid molecule” being hybridized to “at least… seven tertiary nucleic acid molecule[s] comprising at least one detectable label” is deemed to expand, not further limit, the claimed “sequencing probe” such that it includes a multitude of different, separate molecules.

Claim 207 depends from canceled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 196-207 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Attention is directed to the decision in University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (Fed. Cir. 2004) at 1428:
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 [10 USPQ2d 1614] (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”). Thus, an applicant complies with the written-description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572.

For convenience, claim 196, the sole independent claim under consideration, is reproduced below.


    PNG
    media_image1.png
    444
    664
    media_image1.png
    Greyscale

As is evidenced above, claim 196 specifies that “wherein at least two nucleotides in the target binding domain are universal bases capable of binding to any base within the target nucleic acid”.  It is also noted that said claim specifies that “ the universal bases precede and follow the nucleotides corresponding to positions in the barcode domain”.  Applicant’s use of the definite article “the” has been construed as indicating that “the universal bases” that precede and succeed the “barcode domain” are the same universal bases/molecules identified as being part of the “target binding domain”. A review of the disclosure fails to find where applicant has provided a description of how specific bases of one component, the “at least two nucleotides in the target binding domain are universal bases” and can also “precede and follow the nucleotides corresponding to positions in the barcode domain.” Seemingly one would need to have additional universal bases, not just “the universal bases”.  
In addition to the above, it is noted that the disclosure has not provided an adequate description of the claimed “sequencing probe” as it relates to the location of the universal bases with regard to the “barcode domain” when the “sequencing probe comprises a double-stranded DNA spacer”.  
As seen in claim 196, lines 12-13, specifies that “said nucleic acid sequence of each position of the at least six attachment positions determines the position and identity of the corresponding one nucleotide in said target nucleic acid that is bound by said target binding domain”.  (Emphasis added)  A review of the disclosure fails to find where applicant has disclosed how a sequence “determines the position and identity”.  For purposes of examination, the term “determines” has been construed as encompassing a method. 
It is further noted that in accordance with claim 196, there are “at least two nucleotides in the target binding domain are universal bases”.  The expression “at least” has been construed as encompassing embodiments that comprise only universal bases.  A review of the disclosure finds 3 examples:
“Example 1: The present invention's method of sequencing a target nucleic acid is rapid”, p. 38;
“Example 2: The present invention's method has a low error rate”, p. 40; and
“Example 3: The present invention has single base-pair resolution ability”, p. 42.
Neither of these three examples have been found to provide a description of such probes.
In addition to the above-identified issues, attention is directed to dependent claims 204 and 206, which, for convenience, are reproduced below.

    PNG
    media_image2.png
    84
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    86
    657
    media_image3.png
    Greyscale


A review of the disclosure fails to find where applicant has provided an adequate written description of such secondary and tertiary probes and how such a structure can form and be interpreted correctly, especially when the sequencing probe of claim 196 can comprise any number of universal bases.
In addition to the above, it is noted that there is no requirement that the “sequencing probe” of claims 196-200, 202-204, and 207 to be detectably labeled. A review of the disclosure fails to find where applicant has provided an adequate written description of sequencing probes that are not detectable yet, somehow, can be used in a method of nucleic acid sequencing.  While dependent claims 201, 205, and 206 do recite a limitation that the “sequencing probe” comprise “a label” (claim 201), or “at least one label” (claims 205 and 206), there is no requirement that there be a plurality of different labels present when, as seen in claim 196, the “target binding domain comprises at least eight nucleotides” of any conceivable sequence, and, thusly, fairly encompasses thousands of different molecules.  

In view of the above-identified issues and in the absence of convincing evidence to the contrary, claims 196-207 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 196-207 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-57 of U.S. Patent No. 10,415,080 (Dunaway et al.; Dunaway I). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-57 of Dunaway I are directed to probes that comprise “a  target binding domain and a barcode domain”.

Claims 196-207 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,279,969 B2 (Dunaway et al.; Dunaway II). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Dunaway II are drawn to probes that comprise multiple domains to which secondary and tertiary nucleic acid molecules are hybridized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634